Name: 73/53/EEC: Commission Decision of 26 February 1973 concerning protective measures to be applied by the Member States against swine vesicular disease
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  means of agricultural production;  health;  trade policy
 Date Published: 1973-03-30

 Avis juridique important|31973D005373/53/EEC: Commission Decision of 26 February 1973 concerning protective measures to be applied by the Member States against swine vesicular disease Official Journal L 083 , 30/03/1973 P. 0043 - 0043 Finnish special edition: Chapter 3 Volume 5 P. 0130 Greek special edition: Chapter 03 Volume 9 P. 0129 Swedish special edition: Chapter 3 Volume 5 P. 0130 Spanish special edition: Chapter 03 Volume 6 P. 0245 Portuguese special edition Chapter 03 Volume 6 P. 0245 COMMISSION DECISION of 26 February 1973 concerning protective measures to be applied by the Member States, against swine vesicular disease (73/53/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 26 June 1964 (1) on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by the Council Directive of 7 February 1972 (2), and in particular Article 9 thereof; Having regard to the Council Directive of 26 June 1964 (3) on health problems affecting intra-Community trade in fresh meat, as last amended by the Council Directive of 27 October 1970 (4), and in particular Article 8 thereof; Whereas the situation created by the outbreak of swine vesicular disease in parts of the Community could endanger Community pig stock ; whereas consequently the Member States were fully justified in adopting certain emergency protective measures; Whereas however, at the present time the seriousness of the disease and the speed with which it is spreading are not such as to justify import restrictions, even partial ; whereas it is sufficient if the dispatching Member States in which there is an outbreak of swine vesicular disease grant the receivity Member States guarantees which are identical to more provided for by existing Community rules on foot-and-mouth disease, in order to prevent the disease from spreading ; whereas in fact there is a certain similarity between the clinical appearance of the first symptoms of vesicular disease and of foot-and-mouth disease; Whereas in implementation of the Community provisions referred to above, the measures to be applied by the countries concerned should be coordinated to this effect; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 Member States in which there has been an outbreak of swine vesicular disease shall grant guarantees in respect of pigs and fresh pigmeat dispatched from their territories to the territory of another Member State, which are identical to those established for foot-and-mouth-disease by the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine as last amended by the Council Directive of 7 February 1972, and in particular Articles 2 (i), 3 (2) (b) and 2 (c) (i) (ii) thereof. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 February 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 121, 29.7.1964, pp. 1977 and 2012/64. (2)OJ No L 38, 12.2.1972, p. 95. (3)OJ No 121, 29.7.1964, p. 2012/64. (4)OJ No L 239, 30.10.1970, p. 42.